DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and the species “neuregulin” in the reply filed on 14 June 2019 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 June 2019. Claims 1-3 have been canceled. Claims 4-13 are examined herein.
It is noted that applicant requests rejoinder of claims 14-20, drawn to a product used in the method of the elected invention of claims 4-13. However, rejoinder of distinct inventions (other than by examiner discretion) is directed by M.P.E.P. § 800 only when 1) there is a finding of allowability with regard to an elected product (2), there is a linking claim, or (3), the election is with regard to a species. Since none of these applies to the present set of claims and restriction thereof, the products of claims 14-20 are NOT eligible for rejoinder should the methods of claims 4-13 be found allowable. When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue.
Applicant’s response regarding the anticipation and obviousness rejections set forth in the non-final Office action mailed 15 April 2020, as well as the declaration filed under 37 CFR § 1.132 traversing said rejections has been noted, but are rendered moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halum et al. (“Halum ‘14”; Annals of Otology, Rhinology & Laryngology, 2014, 123(2): 124-134) in view of .
Claim 4 recites method of cell therapy for repairing or reconstructing a damaged or non-functioning muscle of a patient with enhanced innervation comprising the steps of: a. acquiring a plurality of motor endplate-expressing muscle progenitor cells (MPCs) from a patient with a damaged muscle; b. priming acquired MPCs by incubating said MPCs in the presence of an agent; and c. introducing the primed MPCs to the damaged muscle of said patient through minimally invasive, non-surgery injection directly to the site of damaged muscle. 
Claim 5 recites the method of claim 4, wherein said damaged or non-functioning muscle is a denervated head or neck muscle. 
Claim 6 recites the method of claim 5, wherein said damaged or non-functioning muscle is a denervated laryngeal muscle. 
Claim 7 recites the method of claim 5, wherein said damaged or non-functioning muscle is a denervated muscle involved in swallowing or voicing. 
Claim 8 recites the method of claim 4, wherein MPCs are autologous-derived. 
Claim 9 recites the method of claim 4, wherein said damaged or non-functioning muscle is a denervated urinary detrusor bladder muscle. 
Claim 10 recites the method of claim 4, wherein said method provides a treatment for dysphagia. 
Claim 11 recites the method of claim 4, wherein said priming MPCs involves no genetic manipulation. 

Claim 13 recites the method of claim 4, wherein said agent comprises acetylcholine, neuregulin, agrin, or a combination thereof.
Halum ‘14 teaches culturing primary muscle progenitor rat skeletal muscle cells to create motor end plate expressing muscle-PCL constructs, and teaches that the group that received motor end plate-expressing muscle-PCL constructs demonstrated the greatest muscle thickness and the strongest innervation. See abstract. Halum ‘14 teaches that in the motor endplate-expressing group, the culture medium was supplemented with acetylcholine, agrin, and neuregulin. See “Strategies for Engineering Muscle-Polymer Implants In vitro” subsection of the section entitled “METHODS”. These constructs were then grafted onto native right hemilaryngeal cartilage of a subject rat. Halum ‘14 teaches administering a plurality of motor endplate-expressing MPCs to a subject rat, but does not teach that the so-administered motor endplate-expressing MPCs were derived from a patient with a damaged muscle. i.e. that they are autologously derived. Halum ‘14 does not teach that the damaged or nonfunctioning muscle is a denervated urinary detrusor bladder muscle, and does not teach delivery of MPCs by injection.
 Halum ’07 teaches injection of autologous muscle stem cells for treatment of muscle paralysis, including laryngeal paralysis.
It would have been obvious to one of ordinary skill in the art to use autologously derived motor endplate expressing MPCs prior to priming and readministration to the patient. Halum ’07 teaches the use of autologously derived muscle stem cells for the treatment of vocal fold paralysis (see abstract), and Halum ’14 teach that delivery of motor endplate expressing MPCs is 
Separately, it would have been obvious to one of ordinary skill in the art to repair a denervated urinary detrusor bladder muscle using the same process, since one of ordinary skill in the art has a prima facie case to repair a denervated urinary detrusor bladder muscle, since failure to do so decreases quality of life. All the steps and reagents necessary to do so are clearly disclosed by Halum except for the choice of tissue, and since one of ordinary skill in the art would understand that the functioning of skeletal muscle and the neuromuscular junction is substantially similar or analogous throughout the animal, one of ordinary skill would have been motivated to conduct such a repair. As above, one of ordinary skill in the art would have had a reasonable expectation of success in doing so since Halum ’14 teaches how to derive such motor-endplate expressing MPCs as well as their readministration, and since choosing the source of such cells amounts to nothing more than the decision to do so. 
Finally, it would have been obvious to alter the method of Halum ‘14 by injecting the MPC’s disclosed therein as taught by Halum ‘07, since Halum 07 teaches that injection of autologous muscle stem cells is technically easy and has the ability to restore muscular defects and dynamic function (see abstract). Accordingly, and in the absence of evidence to the contrary, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633